Title: To Thomas Jefferson from Tench Coxe, 7 March 1793
From: Coxe, Tench
To: Jefferson, Thomas



March 7th. 1793

Mr. Coxe has the honor to enclose to Mr. Jefferson, a copy of a proceeding of the late board of Treasury, confirmed on the 21st. April 1787 by Congress (see page 55. Vol. 12. Journal of Congress) which he presumes to be the object of enquiry. It would have been transmitted sooner, but the gentlemen in the Secys. office being unable yesterday to find it, Mr. Coxe employed two of his Clerks this day on the Subject, being convinced, that some thing of the kind must exist.
